Citation Nr: 1030983	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1953 to May 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2006 rating decision in which the RO, inter alia, denied 
service connection for a skin condition and diabetes mellitus.  
In September 2006, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in July 2008, 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in September 2008.

In August 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

At the outset, the Board notes that most the Veteran's service 
treatment and personnel records are not available for review, and 
were likely destroyed in an accidental fire at the National 
Personnel Records Center in 1973.  The Board is aware that in 
such cases, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Fortunately, 
the Veteran's May 1957 separation examination report is of 
record.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran has asserted that he incurred a skin 
rash while on maneuvers in the woods during the summer months of 
1954 while on active duty in North Carolina.  Additionally, the 
Veteran has stated that while he was in the Air Force, he had a 
blood sugar reading of 142 after fasting.  He indicated that his 
family doctor told him that he was diabetic when he got out of 
the Air Force.  The Veteran has asserted a continuity of 
symptomatology for both the claimed skin rash and diabetes from 
his active service through the present.

The Veteran's May 1957 separation examination report reveals that 
the Veteran had normal skin at the time of his discharge from 
active duty.  Additionally, the report contains a notation that 
the urinalysis was negative for sugar.

After service, the first documented treatment for a skin disorder 
appears in a private medical treatment record from 
September 1996, in which the Veteran is treated for tinea 
versicolor.  Another private treatment record dated in 
August 2005 contains a notation that the Veteran was diagnosed 
with tinea versicolor in 1998.  The first mention of diabetes in 
the post-service medical record is in the October 2005 VA 
examination report.

In October 2005, the Veteran was afforded a VA-fee basis 
examination administered by QTC.  The examiner noted the 
Veteran's self-report of a blood sugar reading of 140 upon his 
discharge from active duty, and it was noted that the Veteran did 
not know if that was a random or fasting blood sugar.  The 
examiner also recorded the Veteran's self-reported history of a 
rash.  After performing an examination, he gave diagnoses of 
tinea versicolor and diabetes mellitus, noninsulin-dependent.  He 
gave no opinion regarding the etiology of either disorder.

As the October 2005 examiner did not offer an opinion regarding 
the etiology of either claimed disorder, the examination report 
is inadequate for purposes of adjudication of the claims for 
service connection.  Under these circumstances, the Board finds 
that a medical opinion regarding the etiology of the claimed skin 
disorder and diabetes-based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving the claim for service connection.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

To ensure that the record before the examiner is complete, the RO 
should obtain all missing VA medical records.  In this regard, 
the Veteran reported in April 2009 that he had previously been 
treated at the Jamaica Plains VA Medical Center (VAMC).  No 
outpatient records from the Jamaica Plains VAMC are currently of 
record.  Additionally, the record only contains medical records 
from the Boston VAMC through January 2009.

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain any outstanding records of treatment for the 
Veteran from the Boston VAMC (since January 2009), and from the 
Jamaica Plains VAMC (since the Veteran's discharge from service), 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

Also, to ensure that all due process requirements are met, while 
the matters are on remand, the RO should also give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim on appeal.  The RO's letter to the Veteran 
should explain that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the Veteran's skin and diabetes 
mellitus from the  Boston VAMC (since 
January 2009) and from the Jamaica Plains 
VAMC (since the Veteran's discharge from 
service).  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claims 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

With respect to each disability diagnosed 
during the course of this appeal, tinea 
versicolor and diabetes mellitus,  the 
physician should render an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent or 
greater probability) that such disability was 
incurred in or is otherwise medically-related 
to service.  In rendering the requested 
opinion, the physician should specifically 
consider the in- and post-service treatment 
records, as well as the Veteran's 
contentions.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light of 
all pertinent evidence and legal authority.

8.  If either  benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

